Order unanimously reversed and matter remitted to Erie County Court for a hearing in accordance with the following memorandum: Defendant is entitled to a hearing upon the allegation in his petition. that he was not competent to assist in his defense at trial by reason of physical and mental illness incident to his withdrawal from narcotics addiction. Coram nobis is the only method available to defendant to present to the court his proof that he lacked the capacity to assist in his own defense the trial court having made no determination as to his mental state reviewable on appeal from the judgment of conviction. (See People v. Brown, 13 N Y 2d 201; People v. Boundy, 10 N Y 2d 518.) (Appeal from order of Erie County Court denying, without a hearing, motion to vacate judgment of conviction for violation of Penal Law, § 1751, subd. 1, rendered Feb. 3, 1965.) Present: — Del Veechio, J. P., Marsh, Witmer, Moule and Henry, JJ.